DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in grounds of the new rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable in view of Aoki et al. (JP 2003077730 English translation) over Arimitsu et al. (JP 2010165862 English translation).
Regarding claim 12, Aoki et al. (figure 6 and pgs 4-6) discloses a core (see figure 6) including a winding core part (see figure 6) extending in a first direction and a see figure 2) provided at one end of the winding core part in the first direction (see figure 2), the flange part having a first surface substantially parallel with the first direction and a second surface positioned opposite the first surface (see figure 2); a terminal electrode provided on the second surface (see figure 6); and 
and a wire (4) wound around the winding core part and bonded to the terminal electrode on the second surface (see figure 6), wherein the first surface of flange part has a cut part (16) greater in size than a diameter of the wire (see figure 6) (note: the mounting/bottom surface 6 discloses a wire inside the cut portion thats greater in size than the diameter of the cut part; that same structural make-up of having a cut portion in the flange portion is on the upper/first surface of the flange thats greater in size than the diameter of the cut part as clearly seen in figure 6)
Aoki et al. (pgs 4) discloses plate-like member (5) fixed to the core; but is silent as to whether a plate-like member is fixed to the first surface of flange part.
Arimitsu et al. (para 0027) discloses a plate-like member (13) fixed to the first surface of flange part. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a plate-like member is fixed to the first surface of flange part as taught by Arimitsu et al. to the inductive device of Aoki et al. so allow for a higher inductance to be obtained.

Allowable Subject Matter
Claims 1-4, 6-11 and 15-20 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD HINSON/Primary Examiner, Art Unit 2837